The defendant's counsel insisted that, notwithstanding the said fraudulent deed, and the acceptance of the property by the administratrix under the circumstances and at the time stated, the same still enured to her as administratrix, and the defendant was not liable to this action; his Honor was asked so to instruct the jury. But his Honor refused to give the instruction, and charged the jury that if they believed the evidence, the delivery of the property by the defendant to his daughter did not purge the wrong, nor enure to her as administratrix; and that the plaintiff was entitled to a verdict. Whereupon the jury returned a verdict for the plaintiff, and judgment having been rendered thereon, the defendant appealed.
The deed from Webber to the defendant was good between the parties, and against the administratrix of Webber. So she was not liable to creditors in regard to property conveyed by the deed, and ex necessitate, a creditor had a right to sue the donee and charge him as executor de son tort.
The fact that the defendant delivered the property to his daughter, and that she subsequently was appointed the administratrix of her husband, the fraudulent donor, has no more effect upon the rights of creditors, than if he had delivered the property to any other (401) *Page 370 
third person; because the daughter was not chargeable with the value of the property as assets, by reason of the deed executed by her intestate. It may be that the receipt of the property from her father made her also liable to the action of the creditor, but there is no ground upon which it could defeat a right of action against her father, which had previously accrued.
PER CURIAM.                                     Judgment affirmed.